Citation Nr: 0739524	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as a residual of herbicide 
exposure during service.

2.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2006, the veteran testified at a Board hearing 
held before a Veterans Law Judge.  In July 2007, the Board 
informed the veteran that the Veterans Law Judge who 
conducted the hearing was no longer employed by the Board and 
advised him that he was entitled to another hearing.  The 
letter indicated that if the veteran did not respond within 
30 days of the letter, the Board would assume that he did not 
want to testify at a second Board hearing.  To date, he has 
not responded, and in September 2007 his representative 
submitted legal argument in support of this appeal.  Thus, 
the Board will adjudicate his claims based on the current 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2006 remand, the Board instructed the RO to 
afford the veteran a VA examination to determine whether he 
had a skin disability that was related to or had its onset 
during service.  In the January 2007 report of that 
examination, the examiner opined that he had no skin 
condition related to service, reasoning that there was no 
indication in the service medical records that the veteran 
received treatment for skin problems.  In offering this 
assessment, the examiner did not acknowledge the veteran's 
report of having chronic and recurrent skin problems since 
service.  As such, the Board concludes that the January 2007 
examination is not adequate for rating purposes.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).

As to the skin cancer aspect of the claim, the Board finds 
that the examination report is likewise inadequate.  The 
examiner stated that it was not related to service because VA 
had not determined that a presumption of service connection 
was warranted for this disease due to herbicides.  The 
availability of presumptive service connection for a 
disability based on exposure to herbicides, however, does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  As such, the VA examination is inadequate as to 
his skin cancer and the issue must be remanded to afford him 
another VA examination.  

As to his right knee disability claim, to include arthritis, 
a January 2007 VA opinion states that it was not as likely as 
not that the veteran's current right knee disability was 
related to the veteran's military service (previous right 
thigh puncture injury incurred during service).  The examiner 
apparently based this opinion on the absence of medical 
records showing right knee problems during service.  Dalton.  
Further, the Board's remand of December 2006 requested that 
the examiner provide an opinion as to whether any current 
right knee disorder was related to the veteran's military 
service or the service-connected residuals of his right thigh 
puncture injury.  Thus, the Board finds that this issue must 
again be remanded for an opinion as to whether it is at least 
as likely as not that the veteran has a right knee disability 
due to service or to his service-connected residuals of right 
thigh puncture injury.  

With respect to the claim for service connection for PTSD, a 
January 2007 VA psychological examiner concluded that the 
veteran suffered from PTSD partially from his abuse as a 
child and partially from Vietnam.  In addition, while the 
examiner further stated that the veteran's truck accident 
alone was not believed to have caused PTSD, implicit in this 
statement is that the truck accident had some causal 
relationship with the veteran's PTSD.  Moreover, the Board's 
remand of December 2006 specifically requested that the 
examiner specify if the truck accident was sufficient to 
cause PTSD in this veteran, not whether it was the only 
cause.  Thus, the Board finds that further examination and 
opinion is also required in this matter to determine whether 
the veteran has PTSD that is linked to the veteran's in-
service truck accident.  38 C.F.R. § 3.304(f) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any skin 
and right knee disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any skin 
and right knee disability found to be 
present had its onset in or is related 
to service, to specifically include his 
in-service herbicide exposure.  In 
offering these opinions, the examiner 
must acknowledge the veteran's report 
of a continuity of symptoms.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  The RO should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  In doing so, the examiner 
must comment on the findings and 
conclusion in the January 2007 VA 
psychiatric examination.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

3.  The RO should adjudicate the 
veteran's appeal.  If the benefits 
sought on appeal are not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

